DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language used in the Abstract is confusing.  In this instance, lines 9-15 recite “As long as an operating pressure, selected from the measured operating pressure and the desired operating pressure, is higher than the without the way for throttling the inlet maximum obtainable operating pressure for the compressor system, the inlet is throttled by the way for throttling the inlet for at least a specific percentage greater than zero”.  It is not clear or understood what is meant by the phrasing “the without the way for throttling the inlet maximum obtainable operating pressure for the compressor system”.  This appears to be a potential mistranslation to English from another language, or simply a grammatical error.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and thus, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means for throttling” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 16-30 are objected to because of the following informalities:  
Claim 16, line 3 should read “supplies to a user network at a flow rate demanded by the user network”
Claim 16, line 11 should read “means by at least a specific percentage (x)”
Claim 17, line 4 should read “increases based on the difference”
Claim 19, line 3 should read “throttling valve 
	Claim 21, line 4 should read “by the means to the specific percentage (x)”
Claim 22, line 1 should read “wherein a rotational speed”
Claim 23, line 3 should read “flow rate drops, first reducing the rotational speed”
Claim 23, line 6 should read “drops even further, throttling the inlet”
Claim 24, line 4 should read “flow rate increases, first reducing the throttling”
Claim 24, line 5 should read “by the means to the specific percentage (x)”
Claim 24, line 6 should read “throttled to the specific percentage (x)”
Claim 24, line 7 should read “increases even further, increasing the rotational speed”
Claim 25, line 4 should read “flow rate increases, first reducing the throttling”
Claim 25, line 5 should read “entirely open 
Claim 25, line 6 should read “entirely open 
Claim 25, line 7 should read “increases even further, increasing the rotational speed”
Claim 26 should read “The method according to Claim 16, wherein the compressor system is provided with a control unit that is capable of actuating the means, wherein the control unit is configured to execute the method according to claim 16.
Claim 27 should read “The method according to Claim 22, wherein the compressor system is provided with a control unit that is capable of actuating the means, wherein the rotational speed of the drive can be controlled by the control unit, wherein the control unit is configured to execute the method according to claim 22.
Claim 28 should read “The method according to claim 26, wherein the means for throttling the inlet of the compressor element comprise an inlet throttling valve”
Claim 29 should read “The method according to claim 26, wherein the compressor system is an oil-injected screw compressor system”
Claim 30 should read “The method according to claim 26, wherein the compressor system is a mobile compressor system”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, line 1 recites the limitation “to set a measured operating pressure (pw), which serves as a measure for the operating pressure (p) that the compressor system supplies to a user network at a flow rate demanded by a user network, to a desired operating pressure (pset)”; this limitation renders the claim indefinite for a variety of reasons.  At the outset, it is not clear what functionality is required of the phrasing “to set a measure operating pressure (pw)”.  In this instance, it is not clear how a pressure value that is being measured can be “set”, as currently claimed.  As far as the Examiner understands, a “set” pressure is one that does not change (i.e. such as a preset desired pressure).  However, this is not what the claim is currently reciting.  It appears that Applicant may be attempting to recite that the actual operating pressure (pw) is measured and correspondingly controlled/regulated so as to match a desired operating pressure (pset).  However, the Examiner can only guess at Applicant’s true intent here.  Additionally, it is noted that “the operating pressure (p)” within line 2 lacks antecedent basis, further complicating the issue of indefiniteness.  For at least these reasons, Claim 16 is rendered indefinite, rendering all claims indefinite by dependency.
	Claim 16, lines 9-10 recite the limitation “as long as an operating pressure (p), selected from the measured operating pressure (pw) and the desired operating pressure (pset), is higher than the without the way for throttling the inlet maximum obtainable operating pressure for the compressor system, throttling the inlet by the means for at least a specific percentage greater than zero”; this limitation renders the claim indefinite because it is not clear or understood what is meant by the phrasing “the without the way for throttling the inlet maximum obtainable operating pressure for the compressor system”.  This limitation is ambiguous for a variety of reasons, including at least the fact that “the way for throttling the inlet” lacks antecedent basis.  In actuality, the limitation is nonsensical.  As far as the Examiner can understand, this limitation appears to be a potential mistranslation to English from another language, or simply a grammatical error, rendering its meaning unclear.   For at least these reasons, Claim 16 is rendered indefinite, rendering all claims indefinite by dependency.
Claim 27 recites the phrasing “can be” to describe controlling of the drive’s rotational speed within the claim.  However, the phrasing “can be” renders the claim indefinite as it is not clear whether or not the limitations construed with this phrasing are actually present in the invention or not.  Thus, the claimed scope is rendered unclear, and hence, indefinite.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, Claims 26-30 are recited in the preamble as referring back to “The compressor system”.  This is improper, as the parent claims of Claims 26-30 are each previously recited as method claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant is respectfully requested to refer to the previous claim objections section above, which provides a suggested correction for these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20, 22-23, 25-28, & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,146,100 to Broucke.
In regards to independent Claim 16, and with particular reference to Figures 1-2, Broucke
discloses:

(16)	A method for actuating a compressor system (Figs. 1-2; col. 1, lines 26-48; col. 3, line 19 – col. 5, line 31) in order to set a measured operating pressure (pw), which serves as a measure for the operating pressure (p) that the compressor system supplies to a user network at a flow rate demanded by a user network, to a desired operating pressure (pset), the compressor system comprising a compressor element (1) with an inlet (7) and an outlet (15), and wherein the compressor element is driven by a drive (2, 3), wherein the compressor system is provided with a means (9) for throttling the inlet of the compressor element (“pneumatically controlled throttle valve 9”), the method comprising the step of: as long as an operating pressure (p), selected from the measured operating pressure (pw) and the desired operating pressure (pset), is higher than the without the means maximum obtainable operating pressure (pw,max) for the compressor system, throttling the inlet by the means for at least a specific percentage (x) greater than zero (col. 1, lines 26-48; col. 4, line 40 – col. 5, line 18; these disclosures state that whenever the operating pressure (i.e. the measured pressure from pressure sensor 21) exceeds the nominal pressure (i.e. the full load/maximum operating pressure corresponding to an entirely open position of the inlet throttle valve 9), the inlet throttle valve 9 is proportionally closed to provide throttling of inlet 7; if the pressure exceeds the maximum obtainable operating pressure by 2 bar, the inlet throttle valve 9 will become fully closed)

In regards to Claim 17, as long as the operating pressure (from sensor 21) is higher than the without the means maximum obtainable operating pressure (pw,max) for the compressor system, the specific percentage (x) by which the inlet of the compressor element is throttled increases by the difference between the operating pressure (p) and the maximum obtainable operating pressure (pw,max) (col. 1, lines 26-47; col. 3, line 46 – col. 4, line 61).
In regards to Claim 18, as long as the operating pressure (from sensor 21) is higher than the without the means maximum obtainable operating pressure (pw,max) for the compressor system, the specific percentage (x) by which the inlet of the compressor element is throttled increases proportionally by the difference between the operating pressure (p) and the maximum obtainable operating pressure (pw,max) (col. 1, lines 26-47; col. 3, line 46 – col. 5, line 61).
In regards to Claim 19, the throttling of the inlet of the compressor element is accomplished by providing the means with an inlet throttling valve (9; Fig. 1) and by controlling the inlet throttling valve as such (col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 20, as long as the demanded flow rate drops (i.e. the demanded flow rate has dropped when 1) the nominal pressure setting 25a is reduced manually or 2) when the pressure from sensor 21 exceeds the set nominal pressure 25a), the inlet is further throttled by the means (as discussed in col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 22, the rotational speed of the drive is controlled (pneumatically; see col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 23, as long as the demanded flow rate drops (i.e. the demanded flow rate has dropped when 1) the nominal pressure setting 25a is reduced manually or 2) when the pressure from sensor 21 exceeds the set nominal pressure 25a), to first reduce the rotational speed of the drive until a minimum rotational speed (smin) of the drive is reached; and when the minimal rotational speed (smin) of the drive is reached and as long as the demanded flow rate drops even further, to further throttle the inlet by way of the means (col. 4, lines 49-61; “the rotational speed is minimal and the throttle valve 9 is shut completely”).
In regards to Claim 25, as long as the operating pressure (p) is equal to or lower than the maximum operating pressure (pw,max) for the compressor system that can be achieved without the means, the method further consists of the following: as long as the demanded flow rate increases, to first reduce the throttling by way of the means until the inlet is entirely open and free again (col. 4, line 62 – col. 5, line 8; “throttle valve 9 is entirely open”); and when the inlet is entirely open and free again and as long as the demanded flow rate increases even further, to increase the rotational speed of the drive (col. 4, line 62 – col. 5, line 8; “rotational speed is maximal”).
In regards to Claim 26, the compressor system is provided with a control unit (20) that is capable of actuating the means (pneumatically, via control valve 19), wherein the control unit is configured to execute the method according to claim 16 (as discussed in col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 27, the compressor system is provided with a control unit (20) that is capable of actuating the means (pneumatically, via control valve 19), wherein the rotational speed of the drive can be controlled by the control unit (pneumatically, via pneumatic speed regulator 6), wherein the control unit is configured to execute the method according to claim 22 (as discussed in col. 1, lines 26-47; col. 3, line 46 – col. 5, line 8).
In regards to Claim 28, the means for throttling the inlet of the compressor element comprise an inlet throttling valve (9; Fig. 1).
In regards to Claim 30, the compressor system is a mobile compressor system (i.e. the compressor’s control components move according to pneumatic control from controller 20).

Claim(s) 16, 19-20, 22, & 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-283649 to Nakamura (attached herein with machine translation).
In regards to independent Claim 16, and with particular reference to Figures 1-2, Nakamura
discloses:

(16)	A method for actuating a compressor system (Figs. 1-2) in order to set a measured operating pressure (pw), which serves as a measure for the operating pressure (p) that the compressor system supplies to a user network at a flow rate demanded by a user network, to a desired operating pressure (pset), the compressor system comprising a compressor element (20) with an inlet (20a) and an outlet (20b), and wherein the compressor element is driven by a drive (22), wherein the compressor system is provided with a means (21) for throttling the inlet of the compressor element (“suction adjustment valve 21”), the method comprising the step of: as long as an operating pressure (p), selected from the measured operating pressure (pw) and the desired operating pressure (pset), is higher than the without the means maximum obtainable operating pressure (pw,max) for the compressor system, throttling the inlet by the means for at least a specific percentage (x) greater than zero (paras. 7 & 30-49; whenever the operating pressure (from pressure sensor 27) exceeds a maximum allowable operating pressure PH, the inlet throttle valve 21 is closed (i.e. throttled) to provide a high degree of throttling of inlet 20a via the bypass path 36; para. 26 discloses 10-20% of the rated flow)

In regards to Claim 19, the throttling of the inlet of the compressor element is accomplished by providing the means with an inlet throttling valve (21; Fig. 1) and by controlling the inlet throttling valve as such (paras. 30-49).
In regards to Claim 20, as long as the demanded flow rate drops (Qc<Qo; see para. 38), the inlet is further throttled by the means (as discussed in paras. 38-40, 42, & 46).
In regards to Claim 22, the rotational speed of the drive is controlled (“stopping the compressor main body 20”; para. 46).
In regards to Claim 26, the compressor system is provided with a control unit (30) that is capable of actuating the means (as shown by dotted control lines in Fig. 1), wherein the control unit is configured to execute the method according to claim 16 (as discussed in paras. 30-49).
In regards to Claim 27, the compressor system is provided with a control unit (30) that is capable of actuating the means (as shown by dotted control lines in Fig. 1), wherein the rotational speed of the drive can be controlled by the control unit (“stopping the compressor main body 20”; para. 46), wherein the control unit is configured to execute the method according to claim 22 (as discussed in paras. 30-49).
In regards to Claim 28, means for throttling the inlet of the compressor element comprise an inlet throttling valve (21; Fig. 1).
In regards to Claim 29, the compressor system is an oil-injected screw compressor system (Fig. 1; paras. 27, 50).
In regards to Claim 30, the compressor system is a mobile compressor system (i.e. the compressor’s control components move according to control from controller 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broucke (applied above) in view of JP 2006-283649 to Nakamura (attached herein with machine translation).
In regards to Claim 29, Broucke discloses the method according to Claim 26, but does not further disclose that the compressor system is an oil-injected screw compressor system (although Broucke does disclose a screw compressor system with an oil separator 14, he does not specifically disclose oil-injection).
However, Nakamura discloses another compressor system 1 (Fig. 1) that provides compressed gas to a consumer network, wherein an inlet throttle valve 21 is regulated/adjusted by a controller 30 based on system operating pressure (via sensor 27), and specifically discloses such inlet throttle valve control within an oil-injected screw compressor system (via oil injection circuit 31-34; see Fig. 1 and para. 27).  Nakamura discloses that an oil injection circuit provides lubrication, cooling, and sealing of the screw compressor (paras. 27 & 50).  Therefore, to one of ordinary skill desiring a more versatile compressor control method, it would have been obvious to have applied Broucke’s inlet throttle valve control techniques to either type of screw compressor system (i.e. oil injected or non-injected screw compressor systems), thereby providing a wider range of control applications.

Allowable Subject Matter
Claims 21 & 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should also refer to US 2013/0039741 to Yoda et al. and US 2017/0298937 to Seghers et al., which further define the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC